UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) (X) ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended DECEMBER 31, 2009 OR () TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-14655 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: REHABCARE GROUP, INC. 401(K) EMPLOYEE SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: REHABCARE GROUP, INC. 7733 Forsyth Boulevard, 23rd Floor St. Louis, Missouri 63105 REHABCARE GROUP, INC. 401(k) EMPLOYEE SAVINGS PLAN Financial Statements and Supplemental Schedule December31, 2009 and 2008 (With Report of Independent Registered Public Accounting Firm Thereon) REHABCARE GROUP, INC. 401(k) EMPLOYEE SAVINGS PLAN Table of Contents Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Plan Benefits, December31, 2009 and 2008 2 Statements of Changes in Net Assets Available for Plan Benefits, Years Ended December31, 2009 and 2008 3 Notes to Financial Statements, December31, 2009 and 2008 4 Supplemental Schedule ScheduleH, Line 4i– Schedule of Assets (Held at End of Year), December31, 2009 11 Report of Independent Registered Public Accounting Firm The Plan Administrator RehabCare Group, Inc. 401(k) Employee Savings Plan: We have audited the accompanying statements of net assets available for plan benefits of the RehabCare Group, Inc. 401(k) Employee Savings Plan (the Plan) as of December 31, 2009 and 2008, and the related statements of changes in net assets available for plan benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the RehabCare Group, Inc. 401(k) Employee Savings Plan as of December 31, 2009 and 2008, and the changes in its net assets available for plan benefits for the years then ended in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2009 is presented for purposes of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP St. Louis, Missouri June 15, 2010 REHABCARE GROUP, INC. 401(k) EMPLOYEE SAVINGS PLAN Statements of Net Assets Available for Plan Benefits December 31, 2009 and 2008 Assets: Investments, at fair value: Cash and cash equivalents $ $ Mutual funds RehabCare Group, Inc. common stock Self-directed brokerage accounts Common collective trusts Other investments — Total investments, at fair value Participant loans Receivables: Participants’ contributions Employer contribution Accrued interest and dividends Total receivables Net assets available for plan benefits $ $ See accompanying notes to financial statements. -2 - REHABCARE GROUP, INC. 401(k) EMPLOYEE SAVINGS PLAN Statements of Changes in Net Assets Available for Plan Benefits Years Ended December 31, 2009 and 2008 Investment income (loss): RehabCare Group, Inc. common stock realized gains (losses), net $ $ ) Other investment realized gains (losses), net ) Unrealized appreciation (depreciation), net ) Total appreciation (depreciation) of investments, net ) Interest and dividends: Cash dividends Interest Other income (loss) ) Total investment income (loss) ) Contributions: Participants Employer Rollover of plan assets from previous employers Total contributions Deductions: Benefits paid to participants ) ) Administrative fees ) ) Total deductions ) ) Net change in assets available for plan benefits ) Net assets available for plan benefits: Beginning of year End of year $ $ See accompanying notes to financial statements. -3 - REHABCARE GROUP, INC. 401(k) EMPLOYEE SAVINGS PLAN Notes to Financial Statements December 31, 2009 and 2008 Plan Description The following description of the RehabCare Group, Inc. 401(k) Employee Savings Plan (thePlan) provides only general information.Participants should refer to the plan agreement for a more complete description of the Plan’s provisions. General Effective June1, 1991, RehabCare Group, Inc. (theCompany) established the Plan, a defined contribution plan for the benefit of its eligible employees.Effective July 1, 2007, the Plan was restated to incorporate prior amendments.No significant amendments were made to the Plan in 2008 or 2009.The Plan is a defined contribution plan subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Eligibility Effective June1, 2004, employees are eligible to participate in the Plan on the first day of the month following employment.Prior to June1, 2004, employees who had attained age21 were eligible to participate in the Plan on the first day of the month following the completion of one year of employment. Contributions Each participant in the Plan may elect to contribute any amount, not to exceed 75% of eligible compensation, to the Plan up to the maximum allowable under current Internal Revenue Service regulations ($16,500 in 2009 and $15,500 in 2008).Participant contributions under the Plan are exempt from Federal income taxes.Participants may also contribute amounts representing distributions from other qualified retirement plans.The Company may make discretionary contributions to match the participants’ contributions.During the years ended December31, 2009 and 2008, the Company’s discretionary contribution was 50% of the first 4% of a participant’s compensation contributed to the Plan. Participant Accounts Each participant’s account is credited with the participant’s contribution and allocations of (a)the Company’s contribution and (b)Plan earnings, and charged with an allocation of administrative expenses.Allocations are based on participant earnings or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account.Each participant may direct their account balance into one or more of the 17 investment options offered by the Plan or a self-directed investment option.The self-directed investment option allows the participant to direct contributions to be invested in any investment permitted under the Plan, including mutual funds, common stock and bonds. Vesting Each participant is 100% vested in his or her contributions and earnings thereon. The vested percentage of each participant’s Company contribution and earnings thereon is determined in accordance with the following table: -4 - REHABCARE GROUP, INC. 401(k) EMPLOYEE SAVINGS PLAN Notes to Financial Statements December 31, 2009 and 2008 Vested Number of years of service percentage Less than 1 year of service 0% 1 or more years of service 100% The term “year of service” in the above table means any calendar year in which the participant completes at least 1,000 hours of service. Participant Loans The Plan has a loan program for its participants. When added to the outstanding balance of all other loans to a participant, a loan may not exceed the lesser of: (a) 50% of the vested portion of their account balance or (b) $50,000, reduced by the excess of the highest outstanding loan balance during the preceding one-year period over the outstanding loan balance on the date the loan was made. Loans may be outstanding for up to five years. Principal and interest is paid ratably through payroll deductions. The interest rate charged to participants is a fixed rate equal to the prime rate on the date the loan is issued. Any loans outstanding shall become due and payable in full at the end of the calendar quarter following a participant’s termination. The loans are secured by the balance in the participant’s account and bear interest at rates ranging from 3.3% to 9.3% as of December31, 2009. Distribution of Plan Benefits Upon termination of service, each participant may elect to have his or her benefits distributed in either a lump-sum amount or installment payments. Plan Fees and Commissions Investment management fees and loan administration fees are charged directly to the participants’ accounts.Effective January 1, 2008, plan administration fees are also charged to the participants’ accounts.Total fees paid by the Plan amounted to $404,819 and $251,816 for the years ended December31, 2009 and 2008, respectively. Participation Forfeitures Amounts representing forfeitures are periodically used to reduce the Company’s future contributions.For the years ended December31, 2009 and 2008, forfeited nonvested amounts totaled approximately $66,000 and $54,000, respectively. Summary of Significant Accounting Policies Basis of Presentation The accompanying financial statements have been prepared on the accrual basis of accounting, except for benefits paid to participants, which are recorded when paid.Certain prior year amounts have been reclassified to conform to current year presentation. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principlesrequires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from these estimates. -5 - REHABCARE GROUP, INC. 401(k) EMPLOYEE SAVINGS PLAN Notes to Financial Statements December 31, 2009 and 2008 Investment Valuation and Income Recognition The Plan’s investments are reported at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair values of the Plan’s investments in money market funds (cashequivalents), mutual funds, self-directed brokerage accounts and the Company’s common stock are based on quoted market prices.Investments in common collective trusts are valued at the net asset value as determined using the estimated fair value of the investments in the respective funds on the last day of the Plan year. Purchases and sales of securities are recorded on a trade-date basis.Dividend income is recorded on the ex-dividend date.Any unrealized appreciation or depreciation for the period is reflected in the statements of changes in net assets available for plan benefits.Interest income is recorded as earned on the accrual basis. Valuation of Participant Loans and Receivables Participant loans are recorded at amortized cost, unpaid principal plus accrued interest.The carrying values of receivables approximate fair value due to their relatively short-term nature. New Accounting Pronouncements During the third quarter of 2009, the Financial Accounting Standards Board’s (“FASB’s”) Accounting Standards Codification (“ASC” or “Codification”) became the Plan’s single official source of authoritative GAAP (other than guidance issued by the Securities and Exchange Commission), superseding existing FASB, American Institute of Certified Public Accountants (AICPA), Emerging Issues Task Force (EITF) and related literature.All other non-grandfathered, non-SEC accounting literature not included in the Codification is now considered non-authoritative.The FASB will not issue new standards in the form of Statements or FASB Staff Positions.Instead, it will issue Accounting Standards Updates (“ASUs”). In September 2009, the FASB issued ASU 2009-12, “Investments in Certain Entities That Calculate Net Asset Value per Share (or Its Equivalent).” ASU 2009-12 is effective for periods ending after December 15, 2009.This new standard requires the Plan to disclose information about fair value measurements of investments in certain entities that calculate net asset value per share or its equivalent.See Note 4 for the Plan’s required disclosures.The Plan’s adoption of this standard did not have a material impact on the Plan’s financial statements. In January 2010, the FASB issued ASU 2010-06, “Improving Disclosures about Fair Value Measurements.”This standard added new requirements for disclosures about transfers into and out of Levels 1 and 2 and clarified existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value.The portion of this standard related to these items will be effective for the Plan in 2010.In addition, the standard added requirements for separate disclosures about the activity relating to Level 3 fair value measurements.The portion of this standard related to this item will be effective for the Plan in 2011.The adoption of this standard is not expected to have a significant impact on the Plan’s financial statements. -6 - REHABCARE GROUP, INC. 401(k) EMPLOYEE SAVINGS PLAN Notes to Financial Statements December 31, 2009 and 2008 . Investments The following table presents investments that represent 5% or more of the Plan’s net assets at December31, 2009 and/or December 31, 2008: Investments at fair value as determined by quoted market price Mutual funds: Columbia Acorn $ $ First Eagle Overseas Growth Fund of America Pimco Total Return Fund Schwab S&P 500 Index Schwab Managed Retirement 2030 Schwab Managed Retirement 2040 Sound Shore Fund Money market mutual fund: Schwab Value Advantage Fund The following table presents the net appreciation (depreciation) of investments (including investments bought, sold, and held during the year) for the years ended December 31, 2009 and 2008: Mutual funds $ $ ) Common stock – RehabCare Group, Inc. ) Common collective trusts ) $ $ ) Fair Value Measurements The Plan uses a three-level fair value hierarchy that characterizes the valuation of its investments based on the observability of the inputs utilized in the valuation:Level 1 - inputs are quoted prices in active markets for the identical assets or liabilities; Level 2 - inputs other than quoted prices that are directly or indirectly observable through market-corroborated inputs; and Level 3 - inputs are unobservable, or observable but cannot be market-corroborated, requiring assumptions about pricing by market participants.The following tables set forth information for each of the Plan’s investments which are measured at fair value on a recurring basis: -7 - REHABCARE GROUP, INC. 401(k) EMPLOYEE SAVINGS PLAN Notes to Financial Statements December 31, 2009 and 2008 December 31, 2009 Carrying Fair Value Measurements Value Level 1 Level 2 Level 3 Cash and cash equivalents $ $ $ — $ — Mutual funds — — RehabCare common stock — — Self-directed brokerage accounts — — Common collective trusts — — Total investments, at fair value $ — December 31, 2008 Carrying Fair Value Measurements Value Level 1 Level 2 Level 3 Cash and cash equivalents $ $ $ — $ — Mutual funds — — RehabCare common stock — — Self-directed brokerage accounts — — Common collective trusts — — Other investments — — Total investments, at fair value $ The level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. The following is a description of the valuation methodologies used for investments measured at fair value, including the general classification of such instruments pursuant to the valuation hierarchy. Cash and cash equivalents:These investments primarily consist of money market mutual funds, which are valued using the Net Asset Value (NAV) provided by the administrator of the fund.The NAV is a quoted price in an active market and classified within level 1 of the valuation hierarchy. Mutual funds:This category consists of publicly traded funds of registered investment companies.The mutual funds invest primarily in marketable equity and fixed income securities.The fair value of these investments is based on the market price quoted on the exchange where the fund is traded and therefore classified as Level 1 within the valuation hierarchy. RehabCare common stock:RehabCare common stock is valued at the closing price reported on the New York Stock Exchange and is classified within level 1 of the valuation hierarchy. Self-directed brokerage accounts:These investments are valued by the trustee based on quoted market prices obtained from national securities exchanges and are classified within level 1 of the valuation hierarchy. -8 - REHABCARE GROUP, INC. 401(k) EMPLOYEE SAVINGS PLAN Notes to Financial Statements December 31, 2009 and 2008 Common collective trusts:The net asset value of the common trusts is provided by the trustee and is determined by reference to the fair value of the underlying securities of the trust, which are valued primarily through the use of directly or indirectly observable inputs. There are no restrictions on the redemption of these investments. Common trusts are classified as Level 2 within the valuation hierarchy. The following table sets forth a summary of changes in the fair value of the Plan’s level 3 assets for the years ended December 31, 2009 and 2008: Other Investments Balance, January 1, 2008 $ Purchases, sales, issuances and settlements (net) ) Balance, December 31, 2008 Purchases, sales, issuances and settlements (net) ) Balance, December 31, 2009 $ — Related-Party Transactions Certain Plan investments are in funds managed by Schwab Retirement Plan Services, Inc.Schwab Retirement Plan Services, Inc. is the trustee, as defined by the Plan, and therefore, these transactions qualify as party-in-interest transactions.Additionally, Plan investments include shares of RehabCare Group Inc. common stock.RehabCare Group, Inc. is the plan sponsor, as defined by the Plan, and therefore, these transactions qualify as party-in-interest transactions. These party-in-interest transactions are allowable under ERISA regulations. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. In the event of Plan termination, all amounts credited to a participant’s deferral account will be fully vested. Tax Status The Plan obtained its latest determination letter on April 24, 2009, in which the Internal Revenue Service stated the Plan as then designed was in compliance with the applicable requirements of the Internal Revenue Code (IRC).The Company believes that the Plan is designed and currently being operated in compliance with the applicable requirements of the IRC and is, therefore, not subject to federal income taxes under present income tax laws.Therefore, no provision for income taxes has been made in the accompanying financial statements. 401(k) Employee Savings Plan Committee and Trustees of the Plan The Plan provides for a 401(k) committee, chaired by the Company’s chief financial officer, who acts as the plan administrator with representatives from the Company’s finance, human resources, and legal departments. Schwab Retirement Plan Services, Inc. was the trustee and recordkeeper for the Plan in 2009. -9 - REHABCARE GROUP, INC. 401(k) EMPLOYEE SAVINGS PLAN Notes to Financial Statements December 31, 2009 and 2008 Risks and Uncertainties The Plan invests in various investment securities. Investment securities are exposed to various risks, such as interest rate, market, and credit risks. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect the participants’ account balances and the amounts reported in the statement of net assets available for plan benefits. Subsequent Events Effective January 1, 2010, State Street Bank and Trust Company became the new trustee for the Plan and Diversified Investment Advisors, Inc. became the new recordkeeper for the Plan. - 10 - REHABCARE GROUP, INC. 401(k) EMPLOYEE SAVINGS PLAN Schedule H, Line 4i – Schedule of Assets (Held at End of Year) December 31, 2009 (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment including maturity date, rate of interest, collateral, par, or maturity value (e) Current value * Schwab Money Market Fund Money market mutual fund $ * Schwab Value Advantage Fund Money market mutual fund, 9,933,474 shares * RehabCare Stock Fund Common stock, 146,937 shares Personal Choice Retirement Accounts Self-directed brokerage accounts Alger Small Cap Growth Mutual fund, 96,854 shares Columbia Acorn Mutual fund, 359,310 shares Davis New York Venture Fund A Mutual fund, 108,557 shares First Eagle Overseas Mutual fund, 534,175 shares Growth Fund of America Mutual fund, 542,687 shares JP Morgan Mid Cap Value Select Mutual fund, 240,347 shares Pimco Total Return Fund Mutual fund, 1,275,270 shares * Schwab S&P 500 Mutual fund, 559,878 shares Sound Shore Fund Mutual fund, 251,402 shares Thornburg International Value Mutual fund, 128,205 shares * Schwab Managed Retirement 2010 Common Collective Trust, 81,823 shares * Schwab Managed Retirement 2020 Common Collective Trust, 251,500 shares * Schwab Managed Retirement 2030 Common Collective Trust, 392,083 shares * Schwab Managed Retirement 2040 Common Collective Trust, 374,024 shares * Schwab Managed Retirement Inc Common Collective Trust, 50,438 shares Participant loans Interest rates range from 3.3% to 9.3%, 316 loans $ *Represents a party-in-interest transaction allowable under ERISA regulations. See accompanying report of independent registered public accounting firm. - 11 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. REHABCARE GROUP, INC. 401(k) EMPLOYEE SAVINGS PLAN (Name of plan) June 15, 2010 /s/ jay w. shreiner (Date) Jay W. Shreiner Executive Vice President, Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 23 Consent of KPMG LLP dated June 15, 2010
